                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 C.P.,                                )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             1:19-cv-00271-MR-WCM
                                      )
                 vs.                  )
                                      )
             John Doe                 )
                MHI                   )
                R.B.                  )
                Doe,                  )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on October 1, 2019.

                                               October 1, 2019
